Citation Nr: 1036664	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-38 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent disabling for a cervical spine disability.

2.  Entitlement to an initial disability rating in excess of 10 
percent disabling for a lumbar spine disability.

3.  Entitlement to an initial disability rating in excess of 10 
percent disabling for a depressive disorder and a panic disorder.

4.  Entitlement to an initial disability rating for cervical 
radiculopathy of the upper extremities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2002 to March 2007.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In his November 2008 Appeal To Board Of Veterans' Appeals (VA 
Form 9), the Veteran requested a Board hearing at the RO.  In 
July 2009, the Veteran submitted notice to the RO that he no 
longer wanted a hearing.  Therefore, the request for a Board 
hearing at the RO is deemed withdrawn and the Board will continue 
with the appeal.  See 38 C.F.R. § 20.704(d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).



Cervical Spine and Lumbar Spine Disabilities 

Here, the Veteran has asserted that his cervical spine disability 
and his lumbar spine disability are more severe than reflected by 
the currently assigned 10 percent disability ratings.  Most 
recently in a July 2010 statement, the Veteran essentially stated 
that he his cervical spine disability has continued to worsen and 
he noted that his claim for an increased disability rating has 
been denied without the benefit of a contemporaneous examination.  
In this regard the Board notes that the Veteran's cervical spine 
disability was last evaluated during an August 2007 VA 
examination.  

With respect to the lumbar spine disability, the Veteran asserted 
in his July 2010 statement that the current medical evidence of 
record does not accurately reflect the severity of his lumbar 
spine disability.  He noted that his last VA examination occurred 
three years ago, and he asserted that the clinical findings 
reflected in the most recent August 2007 examination report do 
not accurately reflect the true range of motion of his lumbar 
spine.  Additionally, the Veteran asserted in a March 2010 
statement that his condition has continued to worsen.  

Due to the passage of time and the Veteran's assertions, the 
Board finds that additional development is warranted to determine 
the current level of disability due to the Veteran's service-
connected cervical spine and lumbar spine disabilities.  As such, 
VA is required to afford the Veteran a contemporaneous VA 
examination to assess the current nature, extent, severity and 
manifestations of the service-connected cervical spine and lumbar 
spine disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 
174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand these claims.

Depressive Disorder and Panic Disorder

The Veteran seeks a disability rating in excess of 10 percent 
disabling for his service-connected depressive disorder and panic 
disorder.  In his July 2010 statement the Veteran stated that he 
has received treatment for his condition at a VA medical 
facility.  However, a review of the claims file reveals that the 
medical records associated with treatment for any psychiatric 
disorder are currently not of record.  The Board notes that these 
records are relevant to the Veteran's claim for an increased 
disability rating.  Thus, the RO should endeavor to associate 
with the claims file all of the Veteran's VA medical records 
relevant to his psychiatric disabilities.

Also in the July 2010 statement, the Veteran essentially stated 
that his psychiatric symptomatology has gotten worse since the 
last VA examination in August 2007.  Specifically, he stated that 
he regularly has flashbacks of incidents that occurred during his 
military service and that his practitioners informed him that his 
symptomatology indicates a diagnosis of PTSD.  In light of the 
fact that the Veteran's most recent VA examination occurred in 
August 2007 and the Veteran's assertions as to the increased 
severity of his psychiatric symptomatology, the Board finds that 
additional development is warranted to determine the current 
level of disability due to the Veteran's service-connected 
depressive disorder and panic disorder.  As such, VA is required 
to afford the Veteran a contemporaneous VA examination to assess 
the current nature, extent, severity and manifestations of the 
service-connected psychiatric disabilities.  See Palczewski, 21 
Vet. App. at 181; Snuffer, 10 Vet. App. at 403; see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Cervical Radiculopathy of the Upper Extremities

In regard to the Veteran's claim for an increased disability 
rating for his cervical radiculopathy of the upper extremities, 
the record reflects that the Veteran was awarded service 
connection for this disability in a September 2008 rating 
decision.  The RO assigned a 10 percent disability rating, 
effective March 30, 2007.  In a November 2008 VA Form 9, the 
Veteran essentially disagreed with the initial assignment of a 10 
percent disability rating for his cervical radiculopathy 
disability; he essentially stated that current medical evidence 
of record does not accurately reflect the severity of his 
disability.  Insofar as the Veteran's November 2008 VA Form 9 
conveyed dissatisfaction with the RO's September 2008 rating 
decision, the Board finds that his submission constituted a 
notice of disagreement with the September 2008 rating action.  
See 38 C.F.R. §§ 20.201.  In making this determination, the Board 
points out that in a recent decision, Ortiz v. Shinseki, 23 Vet. 
App. 353 (2010), the United States Court of Appeals for Veteran's 
Claims (Court) found that a statement that constitutes a notice 
of disagreement merely requires finding terms that can be 
reasonably construed as a desire for appellate review.  Id.. at 
358.  Here, the Veteran's November 2008 submission as to the lack 
of sufficient evidence regarding the severity of his cervical 
radiculopathy can reasonably be construed as a request for 
appellate review, and as such, the Board finds that he has 
submitted a notice of disagreement as to this claim.  
Additionally, the Board finds that the Veteran's November 2008 
notice of disagreement was timely filed.  See 38 C.F.R. §§ 
20.201, 20.300, 20.301(a), 20.302(a).  However, it does not 
appear that the RO has issued a Statement of the Case in response 
to the Veteran's November 2008 notice of disagreement.  In such 
cases, the Board is required to remand the issue to the RO for 
issuance of a Statement of the Case.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran and 
his representative with a Statement of the 
Case addressing the issue of a compensable 
disability rating for the Veteran's service-
connected cervical radiculopathy of the upper 
extremities. The Veteran should be notified 
of the time limit within which an adequate 
substantive appeal must be filed in order to 
perfect an appeal of this issue.  Thereafter, 
the issue is to be returned to the Board 
following appropriate appellate procedures.  
  
2.  The RO/AMC shall obtain copies of records 
pertaining to any relevant VA treatment the 
Veteran has received since his discharge from 
active duty for a psychiatric disorder 
following the procedures set forth in 38 
C.F.R. § 3.159.  The evidence obtained, if 
any, should be associated with the claims 
file.

3.  The RO/AMC shall schedule the Veteran for 
appropriate VA examination(s) to identify the 
current levels of functional impairment 
arising from his service-connected cervical 
and lumbar spine disabilities.  The claims 
file and a copy of this Remand must be made 
available to the examiner(s) for review 
before the examinations.  All tests and 
studies deemed helpful should be conducted in 
conjunction with the examinations. 
 
The examiner is asked to address the 
following: 
 
a)  Provide the range of motion of the lumbar 
and cervical spines (extension, forward 
flexion, left and right lateral flexion and 
left and right rotation), expressed in 
degrees. 
 
b)  Determine whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service-
connected back disorders and, if feasible, 
these determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, the examiner should express an 
opinion on whether pain could significantly 
limit functional ability during flare-ups or 
when the back is used repeatedly over a 
period of time.  This determination should 
also, if feasible, be portrayed in terms of 
the degree of additional range of motion loss 
due to pain on use or during flare-ups. 
 
c)  Identify any associated neurological 
deformities associated with the service-
connected cervical and lumbar spine 
disabilities, to include any associated 
bladder or bowel impairment.  The severity of 
each neurological sign and symptom should be 
reported. 
 
d)  State whether the Veteran has 
intervertebral disc syndrome.  If so, state 
whether intervertebral disc syndrome results 
in incapacitating episodes, and if so, the 
duration of the episodes over the preceding 
12 months should be reported. 
 
The examiner should note that for VA purposes 
an incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician. 
 
The examiner must also indicate the impact 
the Veteran's cervical and lumbar spine 
disabilities have on his ability to secure or 
follow a substantially gainful occupation.  A 
complete rationale for any opinion expressed 
should be provided.   

4.  The RO/AMC shall schedule the Veteran for 
a VA psychiatric examination to determine the 
extent and severity of his psychiatric 
disabilities.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests should be 
performed.  The examiner should report all 
pertinent findings and estimate the Veteran's 
Global Assessment of Functional (GAF) Scale 
score.  The examiner is also asked to comment 
on the impact of the claimed increase in 
severity of the Veteran's disability, if any, 
on the his employment and activities of daily 
life.  A complete rationale for any opinion 
expressed shall be provided.

5.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

6.  After completion of the foregoing and all 
notice and assistance requirements, the 
RO/AMC should readjudicate the claims for 
increased evaluations for the cervical spine, 
lumbar spine, and psychiatric disabilities.  
If any determination remains adverse, the 
Veteran and his representative must be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to submit 
written or other argument in response 
thereto.    

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


